Citation Nr: 1513211	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for bilateral flat feet.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2013, the Veteran provided testimony at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  Shortly after this hearing, the Veteran submitted additional evidence, which consisted of lay statements from his wife and children and provided a waiver to allow the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).



FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability for VA purposes, but the evidence shows that it is unrelated to any aspect of his active military service, including any noise exposure incurred therein.

2.  Bilateral flat feet is manifested by pain on manipulation and use of both feet, but is not manifested by severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no higher, for bilateral flat feet have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) through correspondence dated in January 2011, prior to the initial adjudication of his bilateral hearing loss claim.  This correspondence was sent prior to the initial AOJ adjudication of the service connection matter and provide the Veteran with notice of regarding disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's initial rating claim for bilateral flat feet, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91 ; see also 38 C.F.R. § 3.159(b)(3)(i) . As such, because service connection has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for bilateral flat feet are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

VA also has satisfied its duty to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the agency of original jurisdiction (AOJ) has obtained copies of his service treatment records.  The Veteran has specifically stated that he has not received either VA or private treatment for either hearing loss or flat feet, and thus there are no outstanding medical records that need to be obtained.  The Veteran was provided with VA examinations in connection with both claims.  The Veteran testified at the March 2013 hearing that he felt that the examiner who examined his feet was more interested in hearing about his medical history than examining his feet.  However, in reviewing the examination report, the Board finds that the examination was thorough, as the examiner answered all the questions asked on the examination report.  For example, she wrote down the Veteran's report of symptoms, and she provided detailed clinical findings of each foot regarding whether there was evidence of hammer toes, hallux valgus, pes cavus, the malunion or nonunion of metatarsals, etc.  While she noted that the Veteran did not have any of those disabilities/symptoms, she physically examined his feet in order to see if he had such disabilities/symptoms.  The Board concludes that the examination is adequate and that a new examination is not necessary.  

The transcript of the March 2013 hearing reflects that the undersigned identified the issues on appeal at the start of the proceeding, then focused on the elements necessary to substantiate those claims and sought to identify further development that was required.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  The undersigned elicited testimony from the Veteran regarding the circumstances of his military acoustic trauma and the effects it had on the development of his bilateral hearing loss.  The undersigned explained to the Veteran the three elements needed to award service connection for hearing loss, and left the file open for 60 days after the hearing to allow the Veteran to submit lay statements from his family members regarding his hearing loss.  Finally, the undersigned asked the Veteran specific questions regarding the symptoms he experiences in his feet, which such testimony, as will be explained below, has allowed the Board to grant a compensable rating for the service-connected bilateral flat feet.  Accordingly, the Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

In sum, the Board finds that VA has fulfilled its duties to notify the Veteran and has also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his hearing loss and bilateral flat feet claims.  See 38 U.S.C.A. § 5103A(a), (d) (2014); see also Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (noting that "the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  As such, appellate review of that issues may now proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was caused by in-service noise exposure and that service connection is therefore warranted for that disability.  At the March 2013 hearing, the Veteran testified about having to go back for the VA audiological examination because he was told by the audiologist that his ears had wax in them and hearing testing could not be done until he had his ears flushed.  The Veteran stated that in service he worked on the flight line from 11:00am to 7:00pm, during which time he was exposed to very loud noises.  He stated that the examiner told him he had high-pitched hearing loss.  The Veteran stated he felt it was the result of the in-service noise exposure.  The undersigned asked the Veteran if he remembered having hearing loss in service, and the Veteran responded that he could not remember whether he noticed hearing loss during service.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as sensorineural hearing loss (organic disease of the nervous system), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

If no presumptions apply to a claim, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In this case, the Veteran underwent a VA audiological evaluation in January 2012, which showed that he had disabling hearing loss pursuant to 38 C.F.R. § 3.385 (defining a "hearing loss disability" for VA purposes).  As such, there is evidence of a current disability.  

The requirement of an in-service disease or injury has also been met, as the Veteran has alleged noise exposure in service as a jet engine technician.  The Veteran is competent to report military noise exposure, which is consistent with the "time, place and circumstances" of his service.  See 38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that such acoustic trauma occurred during service.  As such, the Veteran's claim turns on whether his current bilateral hearing loss disability is etiologically related to the established in-service noise exposure.

The Board has carefully reviewed the evidence of record, including the Veteran's testimony and the lay statements he submitted thereafter, and finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss disability.  The service treatment records show that the Veteran's hearing was tested at entrance into and separation from service.  The March 1971 enlistment examination shows that the Veteran's hearing was tested using ASA units, as it specifically states such in the examination report.  The separation examination shows that the Veteran's hearing was tested using ISO-ANSI units, as it specifically states such in the examination report.  In order to facilitate data comparison, any audiometric results listed under the ASA standards must be converted to ISO-ANSI standards.

In March 1971, the Veteran's hearing acuity was as follows (with the ASA results adjusted to the modern ISO standard provided in parentheses):




HERTZ



500
1000
2000
3000
4000
LEFT
5 (20)
0 (10)
0 (10)
--
0 (5)
RIGHT
5 (20)
0 (10)
5 (15)
-- 
0 (5)

At separation in September 1972, the Veteran expressly denied a history of hearing loss and ear trouble in the Report of Medical History that he completed at that time.  The audiometer showed hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
5
10
RIGHT
15
10
0
10
10

The Board notes that none of the hearing thresholds at entrance and separation meet the requirements to be considered a hearing loss disability for VA purposes nor do they reflect some degree of hearing loss.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss).  In fact, based on the Court's description of hearing loss in Hensley, the Veteran had normal hearing at both entrance and separation.  Additionally, as noted above, the Veteran specifically denied hearing loss in the Report of Medical History that he completed at service separation.  Thus, the Board finds there is no evidence of hearing loss or a hearing loss disability during service.  

The question becomes whether a hearing loss disability had its direct onset during service.  On this question, the Board finds that although the Veteran had noise exposure during active duty service, the evidence shows that he did not experience symptoms of hearing loss during service or for many years after service.  Additionally, in a January 2012 audiological evaluation report, the examiner opined that it was less likely as not that the Veteran's current bilateral hearing loss disability was due to the Veteran's noise exposure during service.  She explained that there was no threshold shifts between entrance to and separation from service.  The audiologist has demonstrated a knowledge of specialized medical principles in accordance with her status as an audiologist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (noting that, when evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  This further adds weight to her probative medical opinion.

The Board finds that the VA audiological evaluation report shows that no direct nexus exists between the Veteran's current bilateral hearing loss disability for VA purposes and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  Moreover, there is no other competent evidence that connects the disability to any other aspect of the Veteran's service.  

The Board recognizes that the Veteran is of the opinion that such a nexus exists.  However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to opine on the etiology of his bilateral hearing loss.  Indeed, this is a complex medical question regarding the cause of decreased auditory ability that requires specialized expertise to address, especially in light of the Veteran's denial of hearing loss at service discharge.  

In addition, the Board notes that the audiologist who examined the Veteran in January 2012 had access to and indicated a review of his entire claims file, which includes important documents such as the Veteran's entrance and separation examination reports and his DD Form 214 reflecting his military occupational speciality as a jet engine mechanic.  As such, the Board is satisfied that the audiologist comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  

Accordingly, the Board finds that the Veteran's own unsubstantiated assertions of a positive nexus between his bilateral hearing loss and active service are outweighed by the VA examiner's negative nexus opinion.  Furthermore, the Board is without discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran's bilateral hearing loss is causally related to his active service such that service connection may be established on direct basis.

The Board is aware of the lay statements that the Veteran submitted from his wife and his two children.  The Veteran's wife has indicated that she has been married to the Veteran for 18 years and that she has noticed the Veteran's difficulty hearing since that time.  The Veteran's daughter was 18 years old when she wrote the lay statement, and she also states she noticed when she was younger that the Veteran had difficulty hearing.  The Veteran's son was 21 years old when he wrote a similar lay statement.  It is unclear when the Veteran's spouse met the Veteran, but the earliest date that these individuals establish difficulty hearing on the Veteran's part is in approximately 1992, which is approximately 20 years following service discharge.  The Board does not find that such lay statements establish that the Veteran had a hearing loss disability since service discharge in 1972.  

The Veteran's claim does not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Service connection would only be warranted on a presumptive basis if the underlying disability manifested to a compensable degree within a year of the Veteran's release from active service, or exhibited a continuity of symptomatology since that time.  Neither situation exists here.  

On the contrary, the Veteran's service treatment records reveal that there was no significant shift in his hearing thresholds between his service entrance and separation.  The record also fails to show that the Veteran displayed compensable or, indeed, any significant hearing loss within his initial post-service year.  Moreover, there is no competent or credible evidence that such a chronic disease has persisted on a continuous basis since he left active duty.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Indeed, the Veteran himself has not explicitly made that assertion.  Rather, he has merely professed his belief that his current hearing loss is due to in-service noise exposure.  That is not the same as alleging that his current hearing loss symptoms arose while he was on active duty and continued to the present time.  Furthermore, even if the Veteran had raised such an allegation, the Board would find it unpersuasive, since the Veteran specifically denied hearing loss at service separation.  The absence of any complaints or clinical findings of hearing loss for more than 39 years following his release from service, while not wholly dispositive of his claim, further shifts the weight of evidence against it.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during active service and resulted in a chronic disorder).

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  Thus, while mindful of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application and that the compensation sought on appeal for sensorineural hearing loss must be denied.  38 U.S.C.A. § 5107 (West 2014).

III.  Increased Rating for Bilateral Flat Feet

The Veteran alleges that his service-connected flat feet are worse than the current noncompensable rating contemplates.  At the March 2013 hearing, the Veteran testified that he remembered that his arches fell while he was in basic training and how painful that was.  He stated he was put on a profile that restricted him from running because of the pain that his flat feet caused him.  The Veteran described having pain on manipulation on his feet towards the balls of his feet and described his level of pain ranging from 3 to 8 on a scale of 1 to 10 with 10 being the worst.    

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the bilateral foot disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's bilateral flat feet is rated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which addresses flatfoot.  Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is assigned a noncompensable (0 percent) rating.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

The Board has carefully reviewed the evidence of record, including the Veteran's testimony, and finds that resolving all reasonable doubt in favor of the Veteran, an initial 10 percent rating, but no higher, is warranted for bilateral flat feet.  While the June 2011 VA examiner stated that neither foot had pain on manipulation, the Veteran reported pain as one of his symptoms when being examined, and he testified at the March 2013 hearing that he had pain on manipulation of his feet.  Such statements by the Veteran are competent and credible in this regard.  While the Veteran does not have all the symptoms listed under the 10 percent rating, such as inward bowing of the Achilles tendon (which the examiner specifically found was not present), the pain that the Veteran experiences more nearly approximates the 10 percent rating than it does the noncompensable rating.  Thus, the Board is granting a 10 percent for the bilateral flat feet throughout the appeal period under Diagnostic Code 5276.  See 38 C.F.R. § 4.7.

A higher initial rating is not warranted, however, because the evidence does not demonstrate that the Veteran has severe flatfoot in either foot.  The June 2011 examiner stated that weight bearing and nonweight bearing was normal, there was no forefoot or midfoot malalignment, and that the Veteran had an arch on both weight bearing and nonweight bearing.  No characteristic callosities were described.  Also, the examiner found that when she examined the Veteran's feet, there was no pain on manipulation.  Additionally, there was no swelling.  The Board finds that the symptoms described by both the Veteran and in the June 2011 VA examination report show no more than moderate flat feet.

The Board has considered the applicability of Diagnostic Code 5284.  Diagnostic Code 5284 provides criteria for rating foot injuries, other (i.e. moderate, moderately severe, and severe).  Service connection is in effect for flat feet, and Diagnostic Code 5276 specifically addresses this disability.  Therefore, it is a more appropriate diagnostic code than Diagnostic Code 5284.  Rating the Veteran's flat feet by analogy under Diagnostic Code 5284 is not warranted.  In this regard, 38 C.F.R. § 4.20 provides that when a disability is unlisted in the rating criteria, then it is permissible to rate the disability under the criteria for a closely related disease or injury.  Such is not the case with the Veteran's bilateral flat feet.  Rather, his service-connected flat feet is clearly delineated in Diagnostic Code 5276, and the symptoms associated with his disability are substantially described in the rating criteria described under this Diagnostic Code.  Thus, Diagnostic Code 5276 is the most appropriate diagnostic code.  

Referral of the Veteran's bilateral flat feet for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's flat feet are manifested by pain on manipulation, swelling, and fallen arches.  Diagnostic Code 5276 specifically contemplates all of these manifestations.  Thus, the schedular criteria adequately describe the Veteran's bilateral flat feet.

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for tinnitus, for which he receives a 10 percent rating.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the evidence supports the award of a 10 percent rating for bilateral flat feet, but that the preponderance of the evidence is against the claim for an initial rating higher than the 10 percent rating.  The benefit of the doubt doctrine is therefore not for further application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an initial 10 percent rating for bilateral flat feet, but no higher, is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


